Citation Nr: 0508307	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  05-00 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho



THE ISSUE

Entitlement to reimbursement under the Veterans Millennium 
Health Care and Benefits Act for payment of unauthorized 
medical expenses incurred from May 16, 2003 to May 22, 2003 
at St. Luke's Regional Medical Center.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
Center (MC) in Boise, Idaho.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated and received in January 2005, the 
veteran requested a videoconference hearing.  The veteran is 
entitled to such a hearing.  38 C.F.R. §§ 20.700, 20.703 
(2004).  Accordingly, the case must be remanded for the 
following action: 

The VAMC should arrange for a 
videoconference hearing for the veteran.  
If the VAMC does not have adequate 
facilities for a videoconference hearing, 
arrangements should be made through the VA 
Regional Office (RO).  38 C.F.R. § 20.705 
(2004).  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



